
	
		III
		111th CONGRESS
		2d Session
		S. RES. 585
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2010
			Mr. Inouye (for himself
			 and Mr. Cochran) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			July 22, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating the week of August 2 through
		  August 8, 2010, as National Convenient Care Clinic Week, and
		  supporting the goals and ideals of raising awareness of the need for accessible
		  and cost-effective health care options to complement the traditional health
		  care model.
	
	
		Whereas convenient care clinics are health care facilities
			 located in high-traffic retail outlets that provide affordable and accessible
			 care to patients who might otherwise be delayed or unable to schedule an
			 appointment with a traditional primary care provider;
		Whereas millions of people in the United States do not
			 have a primary care provider, and there is a worsening primary care shortage
			 that will prevent many people from obtaining one in the future;
		Whereas convenient care clinics have provided an
			 accessible alternative for more than 15,000,000 people in the United States
			 since the first clinic opened in 2000, continue to expand rapidly, and as of
			 June 2010 consist of approximately 1,100 clinics in 35 States;
		Whereas convenient care clinics follow rigid industry-wide
			 quality of care and safety standards;
		Whereas convenient care clinics are staffed by highly
			 qualified health care providers, including advanced practice nurses, physician
			 assistants, and physicians;
		Whereas convenient care clinicians all have advanced
			 education in providing quality health care for common episodic ailments
			 including cold and flu, skin irritation, and muscle strains or sprains, and can
			 also provide immunizations, physicals, and preventive health screening;
		Whereas convenient care clinics are proven to be a
			 cost-effective alternative to similar treatment obtained in physician offices,
			 urgent care, or emergency departments; and
		Whereas convenient care clinics complement traditional
			 medical service providers by providing extended weekday and weekend hours
			 without the need for an appointment, short wait times, and visits that
			 generally last only 15 to 20 minutes: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week of August 2 through August 8, 2010, as National Convenient Care
			 Clinic Week;
			(2)supports the
			 goals and ideals of National Convenient Care Clinic Week to raise awareness of
			 the need for accessible and cost-effective health care options to complement
			 the traditional health care model;
			(3)recognizes the
			 obstacles many people in the United States face in accessing the traditional
			 medical home model of health care;
			(4)encourages the
			 use of convenient care clinics as a complimentary alternative to the medical
			 home model of health care; and
			(5)calls on the
			 States to support the establishment of convenient care clinics so that more
			 people in the United States will have access to the cost-effective and
			 necessary emergent and preventive services provided in the clinics.
			
